Taliaferro, J.
The defendant, Nolan, having obtained judgment in the year 18G9, in the Seventh District Court, of the parisli of Orleans, against the plaintiff and others ior costs iu a certain suit then pending in that court, issued execution, aud the sheriff seized several lots of ground belonging to the defendant in that suit. The defendant, who is plaintiff in this case, obtained from the Sixth District Court, of the parish of Orleans, a writ of injunction to restrain the sheriff from selling the property seized, alleging informalities in the proceeeding, and claimiug one thousand dollars damages. The defendant in this injunction suit filed an exception to the injunction of the Sixth District Court, and also took a rule on tlio same ground against the plaintiff to dissolve the injunction. A judgment was rendered both' on the rule and on the exception, making the former absolute and sustaining tho latter, giving the defendant judgment dissolving the injunction with five per cent, damages in solido against the plaintiff and his surety on the injunction bond. From each judgment the plaintiff appeals.
We are unable to find anything in the record which authorizes this court to take jurisdiction of this case. The amount for which execu*118'tion issued is one hundred and sixty-one dollars and sixty cents, •clerk’s costs, a,nd for sheriffs costs besides, tho amount not being ■specified.
We consider the claim of the plaintiff in injunction for one thousand dollars damages as unfounded, and made with the view of obtaining an appeal to this court. No effort was made to prove that damages had been sustained by the issuing of injunction.
It is therefor© ordered, that the appeals taken in this case bo dismissed.
Rehearing refused.